Citation Nr: 1015663	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-36 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left calf shell fragment wound with retained 
body. 

2.  Entitlement to an effective date prior to December 9, 
1992, for the award of service connection for residuals of a 
left calf shell fragment wound with retained body. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 
1969.  Service personnel records in his claims file verify 
his status as a combat veteran, specifically his receipt of 
the Purple Heart medal.

These matters come before the Board of Veterans' Appeals 
(Board) from January 2006 and March 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied entitlement to an 
evaluation in excess of 10 percent for left calf shell 
fragment wound residuals as well as entitlement to effective 
date prior to December 9, 1992, for the award of service 
connection for residuals of a left calf shell fragment wound 
with retained body, respectively.

The Veteran testified during a hearing before a Decision 
Review Officer (DRO) at the RO in November 2006; a transcript 
of that hearing is of record.

In February 2010, the Veteran testified at a Travel Board 
hearing before the undersigned.  A transcript of that hearing 
is also associated with the claims folder.

The issue of entitlement to an effective date prior to May 
14, 2001, for the award of service connection for residuals 
of adenocarcinoma of the prostate gland, post radiation 
therapy, associated with herbicide exposure, has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  



FINDINGS OF FACT

1.  During the February 2010 hearing, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the Veteran that a withdrawal of his appeal 
for entitlement to an evaluation in excess of 10 percent for 
residuals of a left calf shell fragment wound with retained 
body was requested.

2.  In a June 1993 rating decision, the RO granted service 
connection for residuals of a left calf shell fragment wound 
with retained body and assigned a 10 percent evaluation, 
effective from December 9, 1992.  The Veteran was notified of 
this decision and of his appellate rights by letter dated in 
July 1993.  He did not appeal that decision, and it became 
final.

3.  In November 2006, the Veteran submitted a claim for an 
earlier effective date for the award of service connection 
for residuals of a left calf shell fragment wound with 
retained body.

4.  The current appeal does not involve an allegation that 
the June 1993 rating decision is based on clear and 
unmistakable error.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement 
to an evaluation in excess of 10 percent for residuals of a 
left calf shell fragment wound with retained body by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for an effective date prior to December 9, 
1992, for the award of service connection for residuals of a 
left calf shell fragment wound with retained body have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.400 (2009), Rudd v. Nicholson, 20 Vet. App. 296 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

As the resolution of the Veteran's appeal for an earlier 
effective date for the award of service connection for 
residuals of a left calf shell fragment wound with retained 
body is dependent on the Court's interpretation of the law 
and regulations pertaining to claims for VA benefits, no 
further development under the VCAA or previously existing law 
is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004).

Entitlement to Increased Rating for Left Calf Shell Fragment 
Wound Residuals

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for 
appeals withdrawn on the record at a hearing, a Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2009).

The Veteran has withdrawn his appeal for entitlement to an 
evaluation in excess of 10 percent for residuals of a left 
calf shell fragment wound with retained body on the record 
during his February 2010 hearing.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

Entitlement to Earlier Effective Date for Left Calf Shell 
Fragment Wound Residuals

On December 9, 1992, the Veteran submitted a claim for 
service connection for residuals of a left leg wound.  

In a June 1993 rating decision, the RO granted service 
connection for residuals of a left calf shell fragment wound 
with retained body and assigned a 10 percent evaluation, 
effective from December 9, 1992.  The Veteran was notified of 
this decision and of his appellate rights by letter dated in 
July 1993.  He did not appeal that decision, and it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.1103 (2009).

In a November 2006 statement, the Veteran indicated that he 
wanted an earlier effective date to be assigned for the award 
of service connection for left calf shell fragment wound 
residuals.  He requested review and consideration for 
retroactive compensation back to 1968, indicating that he 
would personally explain why no claim was ever filed in 1968, 
upon discharge in 1969, or until severe leg problems 
developed in 1992. 

Under the applicable criteria, the effective date for a grant 
of service connection is the date of receipt of the claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (2009).  If a claim is received 
within one year after separation from service, the effective 
date for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2) (2009).

However, under VA law there is no basis for a freestanding 
earlier effective date claim from matters addressed in a 
final rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  In Rudd, the Veteran sought earlier effective dates 
for various benefits, by attempting to overcome final 
unappealed rating determinations dated years earlier.  The 
United States Court of Appeals for Veterans Claims (Court) 
held that a final decision of the Secretary was subject to 
revision only on the grounds of clear and unmistakable error 
(CUE), or upon the presentation of new and material evidence 
to reopen.  However, because the proper effective date for an 
award based on a claim to reopen can be no earlier than the 
date on which that claim was received, only a request for 
revision based on CUE could result in the assignment of an 
earlier effective date for the appellant's awards.  The Court 
concluded that there was no proper claim, and dismissed the 
case.  Id.

In written statements of record as well as during his 
February 2010 hearing, the Veteran clearly reported that he 
did not file a claim for service connection for left calf 
shell fragment wound residuals at any time from service 
discharge until 1992.  However, he has asserted that no one 
bothered to educate him about claims process until 1992 and 
that it was an error on behalf of VA that information 
regarding benefits was not provided to him at service 
discharge in 1969.  While the Board acknowledges the 
Veteran's arguments, his contentions are without merit, as 
ignorance of the law is no excuse.  Bryan v. West, 13 Vet. 
App. 482 (2000).  The Supreme Court of the United States has 
held that everyone dealing with the Government is charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 
380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  Thus, regulations 
are binding on all who seek to come within their sphere, 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  Id. at 385, 68 S.Ct. 1.  Furthermore, VA is 
under no legal obligation to individually notify every 
potential claimant of his or her possible entitlement to VA 
benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. 
Derwinski, 2 Vet. App. 451 (1991).

Applying the holding in Rudd to the facts of this case, the 
Board finds that the Veteran did not timely appeal the June 
1993 rating decision, and this determination became final.  
The Veteran has also not raised the issue of CUE in the June 
1993 rating decision and has filed a freestanding claim for 
an earlier effective date in November 2006.  The Board is 
sympathetic toward the Veteran and truly appreciative of the 
service and sacrifices he made for our country.  However, the 
Board is bound by the law, and its decision is dictated by 
the relevant statutes and regulations.  In this case, there 
is no legal basis on which the Board could grant an earlier 
effective date for the award of service connection for 
residuals of a left calf shell fragment wound with retained 
body.  The claim is, therefore, dismissed.


ORDER

The appeal for entitlement to an evaluation in excess of 10 
percent for residuals of a left calf shell fragment wound 
with retained body is dismissed. 

Entitlement to an effective date prior to December 9, 1992, 
for the award of service connection for residuals of a left 
calf shell fragment wound with retained body is dismissed. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


